United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3523
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Emmanuel J. Sanders

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: April 29, 2022
                              Filed: May 13, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       After this court vacated Emmanuel Sanders’s sentence imposed following his
guilty plea, pursuant to a plea agreement containing an appeal waiver, to drug and
firearm offenses, United States v. Sanders, 824 Fed. Appx. 442 (8th Cir. 2020)
(unpublished per curiam); the district court,1 on remand, allowed Sanders to proceed
pro se with standby counsel, denied his motion to withdraw his guilty plea, and
resentenced him to 190 months in prison. Sanders appeals, and counsel appointed for
this appeal has filed a brief under Anders v. California, 386 U.S. 738 (1967), in which
he moves to withdraw, and challenges the denial of Sanders’s motion to withdraw his
guilty plea and the reasonableness of the sentence. Sanders has moved for
appointment of new counsel, and has filed a pro se supplemental brief challenging his
sentence and claiming ineffective assistance of counsel prior to remand.

       Following careful review of the record, we conclude that Sanders knowingly
and voluntarily entered into the plea agreement and appeal waiver, and that the
district court did not abuse its discretion in denying his motion to withdraw his guilty
plea. See United States v. Green, 521 F.3d 929, 931 (8th Cir. 2008) (standard of
review); see also Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(defendant’s representations during plea-taking carry strong presumption of verity).
Sanders was not entitled to withdraw his plea based on his misapprehension of the
likely penalties attached to alternative courses of action. See Brady v. United States,
397 U.S. 742, 757 (1970) (defendant is not entitled to withdraw plea merely because
he discovers after plea has been accepted that his calculus misapprehended likely
penalties attached to alternative courses of action).

       Having concluded that the appeal waiver is valid, we further conclude the
waiver is enforceable as to the arguments in the Anders and pro se briefs challenging
Sanders’s sentence, as those arguments fall within the scope of the waiver, and no
miscarriage of justice would result from enforcing the waiver. See United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010) (standard of review); see also United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be


      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.

                                          -2-
enforced if appeal falls within scope of waiver, defendant knowingly and voluntarily
entered into plea agreement and waiver, and enforcing waiver would not result in
miscarriage of justice). In addition, we decline to consider in this direct appeal
Sanders’s ineffective-assistance claims, which are best addressed in collateral
proceedings. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th
Cir. 2006).

       Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal as to the sentencing issues raised
in the Anders and pro se briefs, and otherwise affirm. We also grant counsel leave
to withdraw, and deny Sanders’s motion for new counsel.
                        ______________________________




                                         -3-